Citation Nr: 0018470	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1964.

This appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied entitlement to service 
connection for a nervous condition.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In November 1998, the Board remanded the case to the RO to 
determine whether the claims file should be transferred to 
the New York, New York RO and to schedule a Board hearing.  
The claims file was transferred to the New York, New York RO 
and the veteran testified before the undersigned member of 
the Board in January 2000.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
psychiatric disorder diagnosed post-service and the veteran's 
active military service.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran requested service connection for a nervous 
disorder in November 1992.  He reported in-service treatment 
in 1965 at Fort Bragg, North Carolina, and more recent 
treatment beginning in 1992 at VA Medical Center (VAMC) 
Lyons, New Jersey.  

In July 1993, it was determined that the veteran's original 
claims folder was missing and that the folder had been 
rebuilt.  The National Personnel Records Center (NPRC) 
informed the RO in August 1993 that all service medical 
records (SMRs) had been furnished to the RO in April 1970 and 
did not supply any additional SMRs.  The RO did obtain a copy 
of the veteran's DD-214, which reflects that he served at 
Fort Bragg, North Carolina as a clerk typist, that he had 
earned the parachutist badge, and that he had no foreign 
service.

In September 1993, the RO requested medical treatment reports 
directly from Womack Hospital at Fort Bragg and received a 
negative response.  

In October 1993, the veteran reported that he had been 
treated at various VAMCs since 1965 and that he had been 
disabled for Social Security Administration (SSA) purposes 
since 1973.  He reported treatment at VAMCs East Orange, 
Manhattan, Lyons, Montrose, San Francisco, Menlo Park, Palo 
Alto, and Philadelphia.  

VA clinical records obtained from the above sources note 
mental health treatment during the 1980s and 1990's and an 
Axis I diagnosis of bipolar disorder given in 1987.  These 
reports include those received from Manhattan VAMC. 

In May 1994, the RO denied service connection for a nervous 
condition on the basis of no evidence of mental health 
treatment during active service or for many years thereafter. 

In a July 1994 notice of disagreement, the veteran reported 
treatment at Womack Army Hospital in 1962.  

In April 1996, the veteran reported in-service treatment in 
April 1963, VA treatment at VAMC Manhattan in March 1965, and 
at other previously unreported places beginning in 1969.  He 
requested service connection for bipolar disorder.

In April 1996, the RO contacted Womack Army Hospital and 
requested any clinical records from 1963 to present.  In July 
1996, the Army reported that any treatment report from Womack 
had been retired to NPRC.

In February 1997, NPRC reported that there were no SMRs or 
Surgeon General Office or hospital clinical records found for 
this veteran.  

In approximately February 1997, East Orange VAMC forwarded a 
report of a psychiatric hospitalization in December 1969.  
The report notes that the veteran's past history was non-
contributory and that he had served in the Army until 1964.  
The diagnosis was paranoid schizophrenic reaction.  More 
recent VA hospital reports received at the RO, such as a June 
1993 report, indicate a diagnosis of manic bipolar disorder.  

In January 1998, SSA reported that the veteran has been 
disabled since 1973 due to schizophrenia and alcoholism.  
Their medical records reflect frequent hospitalization since 
1973, but none earlier than 1973.  An April 1973 report notes 
that the veteran was confined to an institution and was 
unable to manage his own funds.  The diagnoses were rule-out 
personality disorder, paranoid personality, rule-out 
schizophrenic episode, habitual alcoholism, and paranoid 
personality disorder.  According to an August 1981 State of 
New Jersey examination report, the veteran reported that his 
mental problems began during the Army while in Bolivia and 
Peru; however, the examiner felt that the veteran was very 
psychotic and delusional.  The diagnosis was paranoid 
schizophrenia.  None of the SSA medical records note any 
treatment in the 1960s or otherwise tend to relate any 
medical or psychiatric disorder to active service.

As noted in the introduction, in November 1998, the Board 
remanded the case to the RO for a hearing.  

In January 2000, the veteran testified before the undersigned 
member of the Board that he recalled mood swings during 
active service and treatment at Womack Army Hospital.  He 
said that he refused a medical discharge at that time because 
he did not want the stigma of a mental condition on his 
record.  He recalled the name of the treating doctor at 
Womack.  He testified that on advice he transferred out of 
his airborne unit and into a mail clerk position and that he 
was given medication but stopped taking it after a short 
time.  He testified was first hospitalized by VA in 1965 at 
Manhattan VAMC and was committed by his wife in 1967 and was 
hospitalized again after that.  He testified that has had the 
same symptoms since 1965.  

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A rebuttable presumption of service 
connection is available for a psychosis, such as 
schizophrenia or bipolar disorder-even when there is no 
record of the condition in service-if manifested to a 
compensable degree within one year of discharge from active 
military service.  The presumption of service connection is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Since active service, the veteran has received psychiatric 
diagnoses such as chronic schizophrenia and manic bipolar 
disorder.  The first medical evidence of a diagnosis was made 
several years after separation from active service.  The 
veteran has not submitted any competent evidence of a nexus 
between schizophrenia, diagnosed post-service, and any period 
of active service.  Nor has medical evidence of a current 
psychosis manifested to a compensable degree within the first 
year of separation from active duty been submitted. 

Although the veteran has attempted to link schizophrenia and 
other psychiatric disorders to active service, he, as a 
layperson without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Even though the veteran feels that his 
symptoms have been present more or less continuously since 
active service, he must still submit competent medical 
evidence of a link between a current chronic condition and 
symptoms noted by the veteran during active service.  

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current psychiatric disorder and active military 
service.  In the absence of competent evidence to support the 
claim, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  

Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Unfortunately, 
the veteran's SMRs appear to be missing along with the 
original claims file.  NPRC's records indicate that it 
previously sent the SMRs to the RO in 1970 (suggesting that 
the veteran did filed claim at that time); however, the 
veteran has not suggested that any previous claim is related 
to his nervous condition.  The RO has attempted, without 
success, to obtain any additional evidence that the veteran 
has reported, including any reports from Womack Army Hospital 
and from Manhattan VAMC.  In view of this, no further 
development is warranted.  

It appears that the RO denied the veteran's claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the United States Court of Veterans 
Appeals has held that "when a RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

